PARKER, J.
No exceptions or assignments of error are noted in the record. Appellant’s counsel states in his brief that he has studied the record carefully and has not been able to find prejudicial error. We have also reviewed the record carefully and find no error. The indictment is sufficient to charge a violation of G.S. 14-87 and will support a conviction for common-law robbery. The verdict supports the judgment and the sentence imposed is within the maximum authorized by statute. On the record before us we find
No error.
Campbell and Vaughn, JJ., concur.